DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 24 May 2022 has been received and entered.  Claims 1 and 16 have been amended and claims 10 and 17 have been canceled.  Claims 1-9, 11-16 and 18-28 are currently pending in the instant application.  Claims 2-7, 14, 15 and 20-28 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.  Applicant is reminded of the election without traverse of Group I (antibody and first recited method of use for inhibiting RSPO3 in a cell) and the species of antibody with heavy and light chain CDRS from SEQ ID NO: 14 and 16 in the reply filed on 21 December 2021 (encompassing claims 1, 8, 9, 11-13, 16 and 18-19).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 24 May 2022 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2022 has been considered by the examiner.

Drawings
The drawings remain objected to because they are not clear and portions are illegible.  The black and white drawings in the application are the figures which lack clarity.  Below is a representation of what is seen in the current filing from 24 May 2022:

    PNG
    media_image1.png
    270
    677
    media_image1.png
    Greyscale


When the replacement page is printed, the lines and text are pixilated and cannot be read.  The screenshot is representative of all the figures filed in the instant application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Improper Markush
Claim 1 (and dependent claims 11-13, 16 and 18-19) are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of heavy chain variable region of SEQ ID NO:2, 6, 10 and 14 and light chain variable region of SEQ ID NO: 4, 8, 12 and 16 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the heavy chain/light chain sequences do not share a common structure which provides for their common function (RSPO3 binding).  Each antibody with its heavy/light chain pair constitutes a separate and distinct antibody as the structural elements responsible for binding (the CDRs) are structurally distinct and therefore, the antibodies are not proper species of one another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant argues at page 11 of the response that “each set of CDR sequences recite in the claim belongs to the recognized chemical class of complementary determining regions”.  Applicant’s argument has been fully considered, but is not found persuasive.  There is no established chemical class of complementary determining regions.  While the art recognizes that antibodies are protein constructs which are comprised of two heavy and light chains which include variable and constant regions and wherein the variable regions contain complementary determining regions, the collection of CDRs for a given antibody are not part of a “recognized chemical class” as asserted by Applicant.  For example, if a collection of amino acids sequences were presented, there is no way of knowing if those amino acid sequences were from an antibody and therefore, CDRs or if they are just amino acid sequences from some other protein.  The CDRs would be considered a structural feature of the antibodies and not a recognized chemical class.  While antibodies may be considered an art recognized chemical class, assignment of the claimed antibodies in this class fails to provide for the disclosed use of binding RSPO3 proteins.  This is because the structural elements which define an antibody are not sufficient for providing the specific binding activity of the antibody.  The structural feature which is necessary for binding are the CDRs of the given antibody and the CDRs of the recited antibodies do NOT share a substantial structural feature which is essential to a common use.
With regard to Applicant reference to Ex parte Narva, this PTAB decision is not presidential nor are the facts of the case on point with the facts in the instant application as the instant application involves antibodies and not nucleic acid sequences.
The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to antibodies which comprise a heavy/light chain variable region selected from 4 different groupings of VH and VL combinations. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the amino acid sequences of the CDRs and for the VH’s and VL’s for the various antibodies share no structural similarity which provides for their function and therefore, there is no substantial structural feature and a common use that flows from the substantial structural feature.  The 4 monoclonal antibodies which are encompassed in claim 1 do not “possess at least one property in common which is mainly responsible for their function in the claimed invention”.  The function that they antibodies have that is in common is the ability to bind RSPO3, but this function is not related to the class to which they belong, which is antibodies.  Not all antibodies in the “recognized class” have this function.  Therefore, the Markush grouping is improper.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647